Exhibit 99.1 FOR IMMEDIATE RELEASE ANNALY CAPITAL MANAGEMENT, INC. REPORTS 1st QUARTER 2015 RESULTS ● GAAP net loss of $476.5 million, $0.52 loss per common share ● Core earnings of $254.1 million, $0.25 earnings per common share ● Common stock book value of $12.88, leverage of 4.8:1, economic leverage of 5.7:1 ● Diversification strategy advancing – commercial asset growth of 15%, now representing 13% of equity ● Repositioned Agency portfolio into TBA contracts, shorter maturity securities and initiated investment in GSE Credit Risk Transfer bonds New York, New York–May 6, 2015–Annaly Capital Management, Inc. (NYSE: NLY) today announced its financial results for the quarter ended March 31, 2015. Financial Performance The Company reported a GAAP net loss for the quarter ended March 31, 2015 of $476.5 million, or $0.52 loss per average common share, compared to a GAAP net loss of $658.3 million, or $0.71 loss per average common share, for the quarter ended December 31, 2014, and a GAAP net loss of $203.4 million, or $0.23 loss per average common share, for the quarter ended March 31, 2014. The smaller loss for the quarter ended March 31, 2015 compared to the quarter ended December 31, 2014 was due to changes in realized and unrealized losses on our interest rate swaps. The larger loss for the quarter ended March 31, 2015 compared to the quarter ended March 31, 2014 was primarily attributable to realized losses on termination of interest rate swaps in the current quarter. Core earnings for the quarter ended March 31, 2015 was $254.1 million, or $0.25 per average common share, compared to $298.9 million, or $0.30 per average common share, for the quarter ended December 31, 2014, and $239.7 million, or $0.23 per average common share, for the quarter ended March 31, 2014. Core earnings declined during the quarter ended March 31, 2015 due to higher amortization expense on Investment Securities, a result of lower interest rates and faster model prepayment expectations. Core earnings were also impacted by portfolio actions that included the disposal of $14.9 billion of Investment Securities which resulted in lower coupon income. The sales generated $62.3 million of realized gains which, as noted below, are excluded from core earnings. "Core earnings" represents a non-GAAP measure and is defined as net income (loss) excluding gains or losses on disposals of investments and termination of interest rate swaps, unrealized gains or losses on interest rate swaps and Agency interest-only mortgage-backed securities, net gains and losses on trading assets, impairment losses, net income (loss) attributable to noncontrolling interest, and certain other non-recurring gains or losses, and inclusive of dollar roll income (a component of Net gains (losses) on trading assets). As part of a series of portfolio actions executed during the quarter, and further described below, the Company entered into to-be-announced (“TBA”) dollar roll transactions that generate dollar roll income. Dollar roll, or “drop”, income is defined as the difference in price between two TBA contracts with the same terms but different settlement dates. Dollar roll income represents the equivalent of interest income on the underlying security less an implied cost of financing. Net interest margin, inclusive of TBA dollar rolls, for the quarters ended March 31, 2015, December 31, 2014 and March 31, 2014 was 1.26%, 1.56% and 1.32%, respectively. Net interest margin represents the sum of the Company’s annualized economic net interest income, inclusive of interest expense on interest rate swaps, plus TBA dollar roll income divided by the sum of its average interest-earning assets plus average outstanding TBA contract balances.For the quarter ended March 31, 2015, the average yield on interest earning assets was 2.47% and the average cost of interest bearing liabilities, including interest expense on interest rate swaps, was 1.64%, which resulted in a net interest spread of 0.83%. Our average yield on interest earning assets declined for quarter ended March 31, 2015 when compared to the quarters ended December 31, 2014 and March 31, 2014 as a result of higher amortization expense in the current quarter resulting from faster prepayment speeds. Our average cost of interest bearing liabilities decreased for the quarter ended March 31, 2015 when compared to the quarter ended December 31, 2014 due to lower interest rate swap and repo balances. Our average cost of interest bearing liabilities decreased for the quarter ended March 31, 2015 when compared to the quarter ended March 31, 2014 due to significantly lower interest rate swap and swaption notional balances as a percentage of repurchase agreements. Wellington J. Denahan, Chairman and Chief Executive Officer of Annaly, commented on the Company’s results. “We, along with the rest of the markets, are patiently waiting for the Federal Reserve to adjust policy accommodation sometime this year. We fully expect increases in volatility and look forward to the opportunities it will bring. We are proud of our ability to continue to deliver attractive relative returns in this zero-interest rate bound world.” Kevin Keyes, President of Annaly, added “We remain prepared to be opportunistic during this time of heightened volatility. Influenced by our history and demonstrated performance over the longer term, our disposition toward risk management and capital allocation is to maintain a consistent, thoughtful approach through market cycles focusing on the production of stable and durable earnings over time.” 1 Asset Portfolio During the quarter ended March 31, 2015, the Company executed a series of portfolio actions based upon a view of relative value given macro-environmental conditions. The actions included (i) the disposal of Investment Securities, which included the rotation out of certain types of Agency mortgage-backed securities while adding to other shorter maturity Agency mortgage-backed securities, (ii) commencement of purchases of Agency Credit-Risk Transfer (“CRT”) securities and (iii) execution of TBA dollar roll transactions. The Company disposals were comprised primarily of 30 year Agency mortgage-backed securities while adding to its holdings of 15 year Agency mortgage-backed securities. The Company purchased $108.3 million of Agency CRT securities. Investment Securities, which are comprised of Agency mortgage-backed securities, Agency debentures and Agency CRT securities were $70.5 billion at March 31, 2015, compared to $82.9 billion at December 31, 2014 and $77.8 billion at March 31, 2014. The Company’s Investment Securities portfolio at March 31, 2015 was comprised of 94% fixed-rate assets with the remainder constituting adjustable- or floating-rate investments.During the quarter ended March 31, 2015, the Company disposed of $14.9 billion of Investment Securities, resulting in a realized gain of $62.3 million.During the quarter ended December 31, 2014, the Company disposed of $7.3 billion of Investment Securities, resulting in a realized gain of $3.2 million.During the quarter ended March 31, 2014, the Company disposed of $5.0 billion of Investment Securities, resulting in a realized gain of $80.7 million. At March 31, 2015 the Company had outstanding $13.8 billion in notional balances of TBA derivative positions. Realized and unrealized losses on TBA derivatives are recorded in Net gains (losses) on trading assets in the Company’s Consolidated Statements of Comprehensive Income (Loss). The following table summarizes certain characteristics of the Company’s TBA derivatives at March 31, 2015: Purchase and sale contracts for derivative TBAs Notional Implied Cost Basis Implied Market Value Net Carrying Value (dollars in thousands) Purchase contracts $ Sale contracts - Net TBA derivatives $ The weighted average experienced constant prepayment rate on our Agency mortgage-backed securities for the quarters ended March 31, 2015, December 31, 2014, and March 31, 2014, was 9%, 8% and 6%, respectively. The Company uses a third-party model to project prepayment speeds for purposes of determining amortization of related premiums and discounts on Investment Securities. Changes to model assumptions, including interest rates and other market data, as well as periodic revisions to the model may cause changes in the results. The net amortization of premiums and accretion of discounts on Investment Securities for the quarters ended March 31, 2015, December 31, 2014, and March 31, 2014, was $284.8 million, $198.0 million, and $119.0 million, respectively.The total net premium balance on Investment Securities at March 31, 2015, December 31, 2014, and March 31, 2014, was $4.7 billion, $5.3 billion, and $5.1 billion, respectively. The weighted average amortized cost basis of the Company’s non-interest-only Investment Securities at March 31, 2015, December 31, 2014, and March 31, 2014, was 105.1%, 105.3%, and 105.3%, respectively. The weighted average amortized cost basis of the Company’s interest-only Investment Securities at March 31, 2015, December 31, 2014, and March 31, 2014, was 15.7%, 15.4%, and 14.7%, respectively. The Company’s commercial investment portfolio consists of commercial real estate investments and corporate debt. Commercial real estate debt and preferred equity, including securitized loans of consolidated variable interest entities (“VIEs”), as further described below, totaled $3.0 billion and investments in commercial real estate totaled $207.2 million at March 31, 2015. Commercial real estate debt and preferred equity, including securitized loans of consolidated VIEs, totaled $1.5 billion and investments in commercial real estate totaled $210.0 million at December 31, 2014.The commercial investment portfolio, net of financing, represented 13% and 11% of stockholders’ equity at March 31, 2015 and December 31, 2014, respectively. The weighted average yield on commercial real estate debt and preferred equity as of March 31, 2015, December 31, 2014, and March 31, 2014, was 8.75%, 9.00% and 9.13%, respectively. The weighted average levered equity yield on investments in commercial real estate, excluding real estate held-for-sale, as of March 31, 2015, December 31, 2014, and March 31, 2014, was 13.09%, 13.95% and 10.80%, respectively. During the quarter, the Company acquired the junior most tranche totaling $102 million issued by the Freddie Mac K-Series and the Company was required to consolidate $1.4 billion of assets and $1.3 billion of liabilities of the issuing trust as of March 31, 2015. The Company also acquired AAA rated commercial mortgage-backed securities totaling $145.0 million during the quarter. During the quarter, the Company acquired $63.0 million of corporate debt, increasing the size of its portfolio to $227.8 million at March 31, 2014, compared to $166.4 million at December 31, 2014. At March 31, 2015, the commercial investment portfolio, net of financing, represented 13% of total equity. Capital and Funding At March 31, 2015, total stockholders’ equity was $13.1 billion. Leverage at March 31, 2015, December 31, 2014, and March 31, 2014, was 4.8:1, 5.4:1 and 5:2:1, respectively.For purposes of calculating the Company’s leverage ratio, debt consists of repurchase agreements, Convertible Senior Notes, securitized debt, loan participation and mortgages payable. Securitized debt, loan participation and mortgages payable are non-recourse to the Company.Economic leverage, which also considers other forms of financing, was 5.7:1 at March 31, 2015. Economic leverage is computed as the sum of debt, TBA derivative notional outstanding and net forward purchases of Investment Securities divided by total equity. At March 31, 2015, December 31, 2014, and March 31, 2014, the Company’s capital ratio, which represents the ratio of stockholders’ equity to total assets (inclusive of total market value of TBA derivatives), was 14.1%, 15.1%, and 15.2%, respectively.On a GAAP basis, the Company produced an annualized return (loss) on average equity for the quarters ended March 31, 2015, December 31, 2014, and March 31, 2014 of (14.41%), (19.91%), and (6.52%), respectively. On a core earnings basis, the Company provided an annualized return on average equity for the quarters ended March 31, 2015, December 31, 2014, and March 31, 2014, of 7.68%, 9.04%, and 7.68%, respectively. 2 At March 31, 2015, December 31, 2014, and March 31, 2014 the Company had outstanding $60.5 billion, $71.4 billion, and $64.5 billion of repurchase agreements, respectively, with weighted average remaining maturities of 149 days, 141 days, and 187 days, respectively, and with weighted average borrowing rates of 1.74%, 1.62%, and 2.43%, respectively, after giving effect to the Company’s interest rate swaps. At March 31, 2015, December 31, 2014, and March 31, 2014, the Company had a common stock book value per share of $12.88, $13.10 and $12.30, respectively. The following table presents the principal balance and weighted average rate of repurchase agreements by maturity at March 31, 2015: Maturity Principal Balance Weighted Average Rate (dollars in thousands) Within 30 days $ % 30 to 59 days % 60 to 89 days % 90 to 119 days % Over 120 days(1) % Total $ % Approximately 18% of the total repurchase agreements have a remaining maturity over 1 year. Hedge Portfolio At March 31, 2015, the Company had outstanding interest rate swaps with a net notional amount of $28.1 billion and interest rate swaptions with a net notional amount of $1.0 billion, representing 48% of the Company’s repurchase agreements. Interest rate swaps and swaptions represented 47% of the Company’s repurchase agreements at December 31, 2014 and 94% of the Company’s repurchase agreements at March 31, 2014.Changes in the unrealized gains or losses on the interest rate swaps are reflected in the Company’s Consolidated Statements of Comprehensive Income (Loss).The purpose of the interest rate swaps is to mitigate the risk of rising interest rates that affect the Company’s cost of funds.Since the Company generally pays a fixed rate and receives a floating rate on the notional amount of the swaps, the intended effect of the swaps is to lock in a cost of financing.As of March 31, 2015, the swap portfolio, excluding forward starting swaps, had a weighted average pay rate of 2.37%, a weighted average receive rate of 0.35% and weighted average maturity of 8.09 years. Changes in the unrealized gains or losses on the interest rate swaptions are reflected in the Company’s Consolidated Statements of Comprehensive Income (Loss).The interest rate swaptions provide the Company with the option to enter into an interest rate swap agreement for a specified notional amount, duration, and pay and receive rates.As of March 31, 2015, the long swaption portfolio had a weighted average pay rate of 2.61% and weighted average expiration of 2.15 months. As of March 31, 2015, there were no short swaption positions. The following table summarizes certain characteristics of the Company’s interest rate swaps at March 31, 2015: Maturity Current Notional (1) Weighted Average Pay Rate (2) (3) Weighted Average Receive Rate (2) Weighted Average Years to Maturity (2) (dollars in thousands) 0 - 3 years $ % % 3 - 6 years % % 6 - 10 years % % Greater than 10 years % % Total / Weighted Average $ % % Notional amount includes $3.0 billion in forward starting pay fixed swaps. Excludes forward starting swaps. Weighted average fixed rate on forward starting pay fixed swaps was 1.88%. The following table summarizes certain characteristics of the Company’s interest rate swaptions at March 31, 2015: Current Underlying Notional Weighted Average Underlying Pay Rate Weighted Average Underlying Receive Rate Weighted Average Underlying Years to Maturity Weighted Average Months to Expiration (dollars in thousands) Long $ % 3M LIBOR 3 The Company enters into U.S. Treasury and Eurodollar futures contracts to hedge a portion of its interest rate risk. The following table summarizes outstanding futures positions as of March 31, 2015: Notional - Long Positions Notional - Short Positions Weighted Average Years to Maturity (dollars in thousands) 2-year swap equivalent Eurodollar contracts $
